NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


ADRIAN MADRIGAL,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-63
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 22, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Lee County; J. Frank Porter, Judge.

Spencer Cordell of Spencer Cordell,
Fort Myers, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jason M. Miller, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


              Affirmed.


KHOUZAM, MORRIS, and SALARIO, JJ., Concur.